                                                    71 Filed 10/05/20
                     Case 1:20-cv-06516-VM Document 72       10/04/20 Page 1 of 1




                                                                                              October 4, 2020
        Hon. Victor Marrero, U.S.D.J.
        United States District Court
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, NY 10007

        By Electronic Filing.                                                                       October 5, 2020


                   Re:   Jones et al. v. United States Postal Service, 20-cv-6516-VM

        Dear Judge Marrero:

                My firm and other counsel who have appeared represent Plaintiffs in the case named above.
        We write to provide our copy of Defendants’ proposed Guidance Memorandum containing our
        suggested edits in track changes. On the public docket, we are providing a PDF mark-up, but will
        separately transmit the Track Changes version in Word format to Chambers by email.

                 Given Defendants’ cover letter, we feel it is appropriate to at least briefly remark that
        Defendants “significant concerns” about edits to the Guidance Memorandum might have been raised
        in their motion for clarification, but were not. Similarly, by styling the document as a “Supplemental”
        guidance memorandum, Defendants have attempted to carry forward provisions of two other
        documents that are inconsistent with the Court’s Order (among other things, requiring overtime only
        where “necessary”). Additionally, we note that Defendants have proposed a reporting system that,
        while intriguing, raises a number of concerns (noted in the comments). We like the basic concept, but
        believe that it may be better for the Court to appoint an independent monitor for such reporting.

               Otherwise, we believe our proposed changes largely speak for themselves. We are available at
        the Court’s convenience for a conference, should the Court have questions or wish to discuss any
        issue.

                                                               Respectfully submitted,

The parties are directed to meet and confer to reach                /s/
an agreement resolving their differences concerning            _________________
the proposed Guidance Memorandum no later than                 J. Remy Green
October 7, 2020.                                                   Honorific/Pronouns: Mx., they/their/them
                                                               COHEN&GREEN P.L.L.C.
                                                               1639 Centre St., Suite 216
 October 5, 2020                                               Ridgewood, New York 11385
                                                               remy@femmelaw.com
                                                               Attorneys for Plaintiffs
        cc:
        All relevant parties by ECF and email.
